



Exhibit 10.2(m)


Amendment to
Nonqualified Stock Option Award Agreement
This Amendment, effective March 9, 2016 to the Nonqualified Stock Option Award
Agreement (the “Agreement”) dated as of March 3, 2014 is made between Anthem,
Inc. (the “Company”) and the Participant set forth in the accompanying Notice of
Option Grant to the Agreement. This Amendment is included in and made part of
the Agreement.
1.A new Section 3(f) is added to read as follows, existing Section 3(f) is
renumbered as Section 3(g) and all cross-references are updated accordingly:
(f)    Termination Without Cause or for Good Reason - Cigna Corporation
Acquisition. Unless section 3(e) is applicable and notwithstanding any other
provisions of this Agreement to the contrary, this Section shall apply for the
period beginning on the date that certain Agreement and Plan of Merger among
Anthem, Anthem Merger Sub Corp., and Cigna Corporation dated as of July 23, 2015
(the “Merger Agreement”) is approved under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 in accordance with Section 3.1(c)(iii)(A) of the Merger
Agreement (the “HSR Approval Date”) and ending on the earlier of (1) the third
anniversary of the “Closing Date” as defined in the Merger Agreement or (2) the
date the acquisition of Cigna Corporation is terminated (the “Cigna Integration
Period”). The Option shall immediately become fully exercisable and shall remain
exercisable for a period of forty-five (45) days from the date of a
Participant’s Termination, but not later than the Expiration Date noted on the
attached Schedule A if the Participant does not otherwise meet the requirements
of Retirement as set forth in Section 3(a) above at Termination and, during the
Cigna Integration Period, the Participation’s Termination is either (A) by the
Company or an Affiliate without Cause or (B) by the Participant for Good Reason
(as defined in the Executive Agreement Plan), provided that for clause (B), the
Participant participates in the Executive Agreement Plan as of the HSR Approval
Date.
2.    Effect on Agreement. This Amendment has no effect on the other terms of
the Agreement and the Agreement shall otherwise continue in effect.
 
ANTHEM, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed:
 
Jose Thomas
 
Its:
 
EVP & Chief Human Resources Officer
 
 
 
Anthem, Inc.







Amendment - Stock Option Agreement - 2014